 
Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
24b-2 under the Exchange Act of 1934, as amended.  Confidential Portions are
marked: [***]
 
Amendment No. 2 to the Plasma Supply Agreement
 
This Amendment No. 2 to the Plasma Supply Agreement (this “Amendment No. 2”),
executed as of March 25, 2015, and deemed to be effective as of February 1, 2015
(“Effective Date”), is by and between Biotest Pharmaceuticals Corporation, a
Delaware corporation, having a place of business at 5800 Park of Commerce
Boulevard NW, Boca Raton, Florida 33487 (“BPC”) and ADMA Biologics, Inc., a
Delaware corporation, having its principal place of business at 465 Route 17
South, Ramsey, New Jersey 07446 (“ADMA”).  BPC and ADMA may be referred to
collectively herein as the “Parties”, or each as a “Party”.
 
WHEREAS, BPC and ADMA are Parties to that certain Plasma Supply Agreement, with
an effective date of June 22, 2012, ( the “Original Agreement”);
 
WHEREAS, BPC and ADMA entered into that certain Amendment No. 1 to the Original
Agreement, with an effective date of February 25, 2014, to extend the term of
the Original Agreement and amend certain provisions regarding pricing and
volume  (“Amendment No. 1”, and together with the Original Agreement, as the
same may be further modified or amended, from time to time, the “Agreement”);
and
 
WHEREAS, BPC and ADMA desire to enter into this Amendment No. 2 (together with
the Agreement, the “Amended Agreement”) to further amend the Agreement in order
to extend the term of the Agreement, and memorialize the amendment of certain
revised provisions in the Agreement;
 
NOW, THEREFORE, in consideration of the respective promises contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Parties
hereto agree as follows:
 
Amendment:
 
 
1.
Section  A (1) of the Agreement, entitled “Term of Agreement,” is hereby amended
and restated as follows:

 
“Unless terminated earlier as provided herein, the term of the Agreement shall
expire on December 31, 2018 (the “Initial Term”).  The Agreement may be renewed
for an additional [***] term upon the mutual consent of the Parties.  Each Party
agrees to notify the other in writing of its intention to extend, or not to
extend, the term of Agreement [***] prior to the expiration of the term of this
Agreement.”
 
 
2.
Section A (2) of the Agreement, entitled “Price and Volumes,” is hereby amended
and restated as follows:

 
 
1.
PRICE AND VOLUMES

 
 
a.
ADMA NORCROSS PLASMA CENTER (“Norcross Center”)

 
i.           ADMA and BPC agree that during the term of this Agreement, BPC
shall purchase [***] produced at the ADMA plasma center, located at 6290 Jimmy
Carter Boulevard, Suite 208, Norcross, Georgia (the “Norcross Center”) that is
not collected by ADMA for its own use (“Available Plasma”).
 
ii.           For the period commencing as of the Effective Date of this
Amendment No. 2, and ending [***], BPC’s purchase price from ADMA for Plasma
from the Norcross Center shall be $[***] per liter.
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
iii.           For the period commencing [***], and ending on [***], BCP’s
purchase price from ADMA for Plasma from the Norcross Center, shall be
[***].  Notwithstanding the foregoing, in no event shall any price [***] unless
otherwise agreed to in writing by the Parties.
 
iv.           For the period commencing [***], the pricing for Plasma from the
Norcross Center shall be [***].  Notwithstanding the foregoing, in no event
shall any price [***] unless otherwise agreed to in writing by the Parties.
 
 
b.
ADMA MARIETTA PLASMA CENTER

 
i.           ADMA and BPC agree that during the term of this Agreement, BPC
shall purchase Plasma from ADMA’s second plasma facility located in Marietta,
Georgia (the “Marietta Center”), in an amount which [***], pursuant to the terms
and conditions of the Agreement, provided the Plasma meets BPC’s specifications,
and is FDA and GHA (German Health Authorities) certified.  Notwithstanding the
foregoing, during the [***] that the Marietta Center is operational, and prior
to ADMA having obtaining GHA certification for the Marietta Center, BPC agrees
to purchase Plasma from the Marietta Center at the levels set forth in the
preceding sentence provided that the Marietta Center has received FDA approval.
 
ii.           For the period commencing as of the Effective Date of this
Amendment No. 2, and ending on [***], BCP’s purchase price from ADMA for [***]
of Plasma from the Marietta Center shall be $[***] per liter.
 
iii.           For the period commencing on [***], and ending [***], BCP’s
purchase price from ADMA for [***] of Plasma from the Marietta Center, will be
[***].  Notwithstanding the foregoing, in no event shall any price [***] unless
otherwise agreed to in writing by the parties.
 
iv.           For the period commencing [***], BCP’s purchase price from ADMA
for Plasma for [***] of Plasma from the Marietta Center, will be
[***].  Notwithstanding the foregoing, in no event shall any price [***] unless
otherwise agreed to in writing by the parties.
 
v.           In addition to the minimum [***] liters of Plasma, for each year
during the term of the Agreement, ADMA shall offer to sell to BPC and BPC shall
purchase, Plasma produced at the Marietta Center [***] (“[***] Plasma”).  For
the period commencing on [***], and ending [***], BPC’s purchase price for the
[***] Plasma from the Marietta Center will be $[***] per liter.
 
vi.           For the period commencing [***], BCP’s purchase price from ADMA
for [***]Plasma from the Marietta Center, will be the [***]. Notwithstanding the
foregoing, in no event shall any price [***] unless otherwise agreed to in
writing by the parties.
 
 
c.
BCP’s purchase price of Plasma from ADMA under this Agreement includes
[***].  Any additional required testing as specified by the FDA (or foreign
equivalent), or due to a change in BPC’s Specifications, will be billed to BPC
at ADMA’s actual costs.

 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
 
3.
Section A (5) is hereby deleted and replaced with the following:

 
 
1.
SHIPMENT TERMS.  Delivery of Plasma shall be [***].  ADMA will invoice BPC for
the Plasma at time of delivery to RxCrossroads.  [***].

 
However, a surcharge may be allowed, with BCP’s written approval, when fuel
prices exceed [***] of the cost of fuel over the prior year.  ADMA will submit
fuel prices per gallon effective on a date ten calendar days prior to the
requested price increase.  Accordingly, ADMA will offer a reduced rate to the
BPC when fuel prices decrease below the [***] variance.
 
 
4.
Section J shall be amended by replacing the address for notices to ADMA with the
following:

 
465 RT 17 South
 
Ramsey, NJ 07446
 
Miscellaneous:
 
Each party certifies that each of its representations and warranties set forth
in this Amendment No. 2 is true and correct as of the date hereof as though made
on the date hereof.
 
Except as expressly provided herein, all terms and conditions set forth in the
Agreement remain unchanged and continue in full force and effect.  This
Amendment No. 2 shall govern in the event of any conflict between this Amendment
No. 2 and the Agreement.  Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.  It is agreed by the
Parties that all references to the Agreement hereafter made by them in any
document or instrument delivered pursuant to, or in connection with the
Agreement, shall be deemed to refer to the Amended Agreement.
 
This Amendment No. 2 has been duly executed and delivered on behalf of BPC and
ADMA.  This Amendment No. 2 and the Amended Agreement constitute the legal,
valid and binding obligations of the Parties and are enforceable against each
Party in accordance with their respective terms.
 
This Amendment No. 2 and the Agreement embody the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof, and supersede all prior agreements and understandings relating to the
subject matter.
 
This Amendment No. 2 may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same single document, and any such counterpart containing an
electronically scanned or facsimile signature will have the same effect as
original manual signatures.
 
The Parties agree that they and their employees shall execute all documents, and
do all other things necessary, to carry out the intent to implement the
provisions of this Amendment No. 2.
 
IN WITNESS WHEREOF, the Parties hereby have caused this Amendment No. 2 to the
Agreement to be executed, and the persons signing below warrant and represent
that they are duly authorized to sign for, and on behalf of, their respective
Party.
 

ADMA Biologics, Inc.      Biotest Pharmaceuticals Corporation           By:
/s/ Adam Grossman
 
By:
/s/ Jordan Siegel           Name:  Adam Grossman   Name: 
Jordan Siegel
          Title:  President and CEO   Title:  Chief Executive Officer          
Date:  March 25, 2015   Date:  March 25, 2015

                                       
 
Page 3 of 3
 

--------------------------------------------------------------------------------